Citation Nr: 0316233	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the 
veteran's post-traumatic stress disorder (PTSD) disability 
for accrued benefits purposes.

2.  Entitlement to service connection for a cardiac disorder 
secondary to the veteran's PTSD disability for accrued 
benefits purposes.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty in the Army from September 
1965 to September 1971.  The veteran died in February 1999; 
the appellant is one of the veteran's children who paid 
burial expenses.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the entitlement to a 
rating in excess of 70 percent for the veteran's PTSD 
disability and entitlement to service connection for a 
cardiac disorder secondary to the veteran's PTSD disability, 
for accrued benefits purposes.

The issue of entitlement to service connection for a cardiac 
disorder secondary to the veteran's PTSD disability, for 
accrued benefits purposes, will be addressed in the REMAND 
section that follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  In March 1996, the RO continued a 70 percent disability 
evaluation for PTSD, and the veteran was so informed by a 
letter dated in that month.

3.  The veteran filed a notice of disagreement with the 
evaluation of his PTSD in November 1996.

4.  The RO issued a statement of the case concerning the 
evaluation of PTSD on January 22, 1997.


5.  The RO received a substantive appeal concerning the 
evaluation of PTSD on March 20, 1997.

6.  The RO received a claim for service connection for heart 
disease, claimed as secondary to the service-connected PTSD, 
on February 17, 1999.

7.  The veteran died on February [redacted]

, 1999.  

8.  At the time of the veteran's death, he had claims pending 
of entitlement to a rating in excess of 70 percent for his 
PTSD disability and entitlement to service connection for a 
cardiac disorder secondary to the PTSD disability.  

9.  The appellant, as an individual who paid for the burial 
of the veteran, filed her claim for accrued benefits in July 
1999, which was within one year following the veteran's 
death.

10.  The veteran's PTSD was manifested by a great deal of 
anger and paranoia, a lack of trust, social isolation, 
hostility to the point of potential violence at any moment, 
GAF scores between 36-38 during his last years, as well as 
the need for psychotropic medications and occasional 
psychiatric hospitalizations.

11.  It is as likely as not that the appellant's service-
connected PTSD disability was of such severity as to preclude 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran's PTSD precluded him from securing or following a 
substantially gainful occupation; thus a 100 percent 
schedular rating is warranted for accrued benefit purposes.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that, with resolution of 
reasonable doubt in the appellant's favor, the evidence 
favors a 100 percent schedular evaluation for the veteran's 
PTSD disability for accrued benefits purposes.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have been entitled to unpaid benefits under 
an existing rating or decision, or based on evidence in the 
file at date of death.  See 38 U.S.C.A. §§ 5101(a), 5121(a); 
see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

In the case at hand, the veteran died in February 1999 and, 
at the time of his death, he had claims pending for 
entitlement to a rating in excess of 70 percent for PTSD and 
entitlement to secondary service connection for a cardiac 
disorder.  Therefore, the claim currently before the Board 
was pending at the time of the veteran's death and thus 
entitles an appropriate claimant to accrued benefits if 
supported by the evidence.


The claim for service connection for a heart condition, 
claimed as secondary to the service-connected PTSD, was 
received by the RO on February 17, 1999, shortly before the 
veteran's death on February [redacted]

, 1999.

The claim for an increased rating for the PTSD was denied by 
the RO in a rating decision in March 1996, of which the 
veteran was informed in that same month.  He filed a notice 
of disagreement in November 1996, and the RO issued a 
statement of the case in January 1997.  The veteran filed his 
substantive appeal in March 1997, within 60 days of the date 
of mailing of the statement of the case.  Consequently, he 
had completed his appeal as to this issue at the time of his 
death.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The only requirement imposed regarding filing a claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death."  See 38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000 (c).  In this case, the 
appellant, as an individual who paid for burial expenses of 
the veteran, filed her claim for accrued benefits in July 
1999, the same year as the veteran's demise.  She thus meets 
the one-year regulatory requirement for filing an accrued 
benefits claim.  Id.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones, 136 F.3d 
at 1300 (a survivor's accrued benefits claim derives from the 
veteran's having had a claim pending at date of death).  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (an 
accrued benefits claimant basically has the right to stand in 
the shoes of the veteran and pursue his claim after his 
death).  Hence, in connection with its consideration of this 
appeal, the Board will adjudicate the claim of entitlement to 
a rating in excess of 70 percent for PTSD for the purpose of 
accrued benefits on the basis of the evidence that was 
actually or constructively of record at the time of the 
veteran's death in February 1999.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the veteran's level of 
disability prior to his death is found in the report of the 
VA evaluation conducted in November 1997, and in the reports 
of VA outpatient treatment rendered between 1994 and 1997.

The veteran's service-connected PTSD has been evaluated under 
schedular criteria for evaluating psychiatric disabilities.  
By regulatory amendment effective November 7, 1996, 
substantive changes were made to those criteria, as set forth 
at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695- 52702 
(1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); 65 Fed. 
Reg. 33422 (2000).  Inasmuch as the RO has appropriately 
considered the claim for a rating in excess of 70 percent 
under the former criteria and the revised criteria, there is 
no prejudice to the appellant in the Board doing likewise and 
applying the more favorable result, if any.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
that formula, a 70 percent evaluation was warranted where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was shown to be severely 
impaired, or by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent three 
independent bases for granting a 100 percent evaluation.  See 
Johnson v.  Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002), a 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (Fourth Edition) of the American Psychiatric 
Association (DSM-IV).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DSM-IV describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  
The appellant's GAF score over the last few years of his life 
ranged from 36 to 38.

Review of the veteran's VA outpatient treatment records 
reveals that in November 1994, he reported experiencing 
flashbacks, difficulty sleeping, nightmares and irritability 
and violence that were hard to control.  He denied suicidal 
feelings.  He was noted to be very tense and to have a labile 
affect.  In May 1995, he complained of increasing mood swings 
and irritability.  He reported being unable to have a job due 
to his temper.  That same month, his wife reported that he 
suffered from mood swings and said that he would destroy 
property at their home.

The veteran underwent a VA psychiatric examination in 
November 1997; he was noted to be upset and angry at the 
interview.  He was hyperalert and oriented times three; there 
were no distinct delusions or hallucinations.  The veteran 
exhibited a great deal of anger and paranoia and he left the 
interview when the topic of depression was raised.  The 
examiner stated that at times during the interview he was 
concerned for his own safety as well as for the safety of the 
veteran.  The examiner sensed that the veteran might become 
violent at any moment.  The veteran was noted to remain 
unemployed.  His basic activity was going fishing and 
remaining basically isolated.  The examiner rendered Axis I 
diagnoses of affective disorder; major depression with 
possible psychotic features; and PTSD, chronic and severe.  
He assigned a current GAF score of 36 on Axis V, as well as a 
past-year GAF of 38.

The examiner stated that it was his opinion that the veteran 
was totally unemployable due to extremely severe personality 
disorder problems and extreme paranoia and anger.  The 
examiner further stated that the veteran preferred to be in 
total isolation and that this alone would render him 
incapable of doing most jobs.  The examiner then said that 
the veteran was "potentially homicidal."

In the Board's opinion, the evidence establishes that the 
veteran's psychiatric disability was so severe as to preclude 
substantially gainful employment.  In this regard, the record 
shows that he had not been able to maintain any job since 
sometime in the 1980s, that he had had difficulty with his 
family due his mental illness, and that a VA psychiatrist 
concluded that the veteran was potentially homicidal and that 
his PTSD was a serious employment handicap.  The veteran's 
last GAF scores of record, in 1997, were 36 to 38- indicative 
of major impairment in several areas, such as an inability to 
keep a job.  

The Board recognizes that the medical evidence of record 
indicates that there is overlap in symptomatology between the 
veteran's service-connected PTSD and his other Axis I and II 
diagnoses, including non-service-connected personality 
disorder(s).  The Board also recognizes that it is only 
possible for medical personnel to hazard a guess as to how 
much of the veteran's symptomatology is due to the PTSD.  
Consequently, all the disabling manifestations that may be 
due to the service-connected PTSD are considered in rating 
the disability.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (When it is not possible to separate the effects of 
the service-connected condition versus a nonservice-connected 
condition (such as a personality disorder), 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability).

On this record, although all the specific examples of 
symptoms set out in the rating schedule that would warrant a 
100 percent evaluation have not been demonstrated, there is 
sufficient evidence otherwise to raise a reasonable doubt as 
to whether the veteran's PTSD was productive of total 
occupational and social impairment.  Based on its review of 
the relevant evidence relating to the psychiatric disability 
discussed above, and giving the benefit of the doubt to the 
veteran, the Board finds that it is as likely as not the 
veteran was precluded from work by his service-connected 
psychiatric disability as he was by his other, non-service-
connected impairments.  

In light of the above, and given his need for inpatient and 
outpatient care over the years, including the need for daily 
medications, the Board concludes the facts presented in this 
record warrant the application of the reasonable doubt 
doctrine to the veteran's claim and that it would have been 
unlikely for him to be able to secure or follow a 
substantially gainful occupation due to his PTSD.  
Accordingly, a 100 percent schedular evaluation is warranted 
under the reasonable doubt doctrine.  

As a 100 percent evaluation has been granted under the older 
criteria, the Board need not consider the current criteria as 
a rating higher than 100 percent cannot be awarded as a 
matter of law.

In reaching this decision, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law during the pendency of this appeal.  This law 
sets forth the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, it does not appear that 
all the notice requirements of this law have been strictly 
satisfied as to the increased rating claim.  In this 
decision, however, the grant of a total schedular disability 
evaluation renders harmless the failure to comply fully with 
the VCAA requirements.  Accordingly, no further action is 
considered necessary with respect to the fulfillment of those 
requirements in the context of this appeal.




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 100 percent schedular 
evaluation for PTSD is granted for the purpose of accrued 
benefits.


REMAND

Additional development is necessary as to the issue of 
entitlement to secondary service connection for a cardiac 
disorder for the purpose of accrued benefits.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  Please obtain the veteran's complete 
clinical records relating to his service-
connected PTSD and any cardiac disorder 
from the VA Medical Center (VAMC) in 
Knoxville, TN, as well as the James H. 
Quillen VAMC, from June 1997 to February 
1999.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
secondary service connection for a 
cardiac disorder due to the service-
connected PTSD for the purpose of accrued 
benefits.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for accrued benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



